UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:2/28/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2014(Unaudited) DWS Mid Cap Value Fund Shares Value ($) Common Stocks 96.0% Consumer Discretionary 16.6% Auto Components 3.2% Visteon Corp.* Hotels, Restaurants & Leisure 1.6% The Wendy's Co. Household Durables 3.5% Newell Rubbermaid, Inc. Internet & Catalog Retail 3.0% Expedia, Inc. Specialty Retail 2.5% Ross Stores, Inc. Textiles, Apparel & Luxury Goods 2.8% Hanesbrands, Inc. Consumer Staples 2.9% Food Products Ingredion, Inc. Energy 5.1% Oil, Gas & Consumable Fuels Pioneer Natural Resources Co. QEP Resources, Inc. Financials 18.6% Commercial Banks 2.0% M&T Bank Corp. Insurance 15.1% CNO Financial Group, Inc. Hartford Financial Services Group, Inc. PartnerRe Ltd. Reinsurance Group of America, Inc. Validus Holdings Ltd. XL Group PLC Real Estate Investment Trusts 1.5% Plum Creek Timber Co., Inc. (REIT) Health Care 9.4% Health Care Equipment & Supplies 2.6% CareFusion Corp.* Health Care Providers & Services 4.9% HealthSouth Corp. Omnicare, Inc. Life Sciences Tools & Services 1.9% PerkinElmer, Inc. Industrials 20.8% Building Products 3.1% Owens Corning* Commercial Services & Supplies 4.2% ADT Corp. Covanta Holding Corp. Electrical Equipment 2.4% The Babcock & Wilcox Co. Machinery 5.2% Crane Co. Xylem, Inc. Marine 3.0% Kirby Corp.* Trading Companies & Distributors 2.9% AerCap Holdings NV* Information Technology 12.9% Communications Equipment 4.9% Harris Corp. Juniper Networks, Inc.* Electronic Equipment, Instruments & Components 3.2% Dolby Laboratories, Inc. "A"* IT Services 4.8% Convergys Corp. Global Payments, Inc. Materials 7.2% Chemicals 4.5% Ashland, Inc. Celanese Corp. "A" Containers & Packaging 2.7% Sealed Air Corp. Utilities 2.5% Electric Utilities Northeast Utilities Total Common Stocks (Cost $171,437,606) Cash Equivalents 3.7% Central Cash Management Fund, 0.06% (a) (Cost $7,726,373) % of Net Assets Value ($) Total Investment Portfolio (Cost $179,163,979) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $179,163,979.At February 28, 2014, net unrealized appreciation for all securities based on tax cost was $31,973,273.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $34,329,799 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,356,526. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(b) $ $
